Citation Nr: 1503772	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an effective date prior to May 10, 2011, for the grant of service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to February 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.



FINDINGS OF FACT

1.  At no point during the period on appeal is it shown that the Veteran's hearing acuity in either ear been worse than Level I (pursuant to 38 C.F.R. § 4.85).

2.  The first communication from the Veteran expressing an intent to file a claim of service connection for bilateral hearing loss was received on May 10, 2011.


CONCLUSIONS OF LAW

1.   A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, Code 6100, 4.86 (2014).

2.  An effective date prior to May 10, 2011, is not warranted for the award of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award of service connection for bilateral hearing loss, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2011 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice was less than adequate.

With respect to the rating assigned for service-connected hearing loss, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The AOJ arranged for a VA examination in July 2011.  The examination is adequate for rating purposes, as it reflects familiarity with the record and relevant medical history and notes all pertinent findings needed for rating the disability (including functional impairment due to hearing loss).  The Veteran has not identified any pertinent evidence that is outstanding or alleged that his hearing loss has worsened since the VA examination.  

With respect to the effective date assigned for service-connected hearing loss, the Board notes that determinations regarding effective dates of awards of service connection are based essentially on what is already in the record, and when it was received, and that further development of the record is generally not necessary.  The Board finds that the record includes adequate competent evidence to decide the matter of an earlier effective date, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims. 


Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average puretone thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Here, audiometry does not reflect an exceptional pattern of hearing impairment.

The Veteran's claim seeking service connection for bilateral hearing loss was received on May 10, 2011.  On July 2011 VA audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
35
70
31.25
LEFT
15
20
45
70
37.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss above 3000 Hz in both ears.  

The examiner opined that there would be significant occupational effects resulting from the Veteran's bilateral hearing loss, specifically, "difficulty hearing in adverse listening situations (i.e. background noise, on the telephone)."  The examiner further opined that the Veteran would have "difficulty in occupations that require a significant amount of communication in adverse listening conditions and those occupations where his safety and/or the safety of others is dependent on good hearing."  The examiner noted that the Veteran would have "some degree of difficulty communicating via telephone."  However, the examiner opined that there Veteran's "hearing loss alone would not prevent him from obtaining or maintaining gainful physical or sedentary employment, especially with the use of visual and contextual cues."  The examiner opined that there were no effects of the Veteran's hearing loss on his usual daily activities.  The Board finds that the July 2011 VA examination is adequate, as the examiner elicited pertinent history, reviewed the record, conducted a thorough examination with explanation of all findings, and commented on the expected impact of the hearing loss on the Veteran's everyday and occupational functioning.

Under Table VI, the right ear puretone threshold average of 31.25 decibels and speech discrimination of 96 percent constitute Level I hearing in that ear.  The left ear puretone threshold average of 37.5 decibels and speech discrimination of 94 percent constitutes Level I hearing in that ear.  The audiometry does not reflect an exceptional pattern of hearing impairment in either ear.  Under Table VII, the Level I hearing acuity found in the right ear, combined with the Level I hearing acuity found in the left ear, warrants a 0 percent schedular rating under Code 6100.  

The Board notes that the Veteran has not made any specific contentions that his hearing loss disability has worsened since the July 2011 examination.  Rather, he appears to be claiming either that the examination was inadequate or that the rating schedule does not adequately account for the effects of his disability.

In his March 2012 notice of disagreement (NOD), the Veteran stated that the audiometric findings were not adequate for rating purposes because there was no indication that the Maryland CNC test was used.  It is not clear whether the Veteran is referring to the findings as reported in the July 2011 VA examination or in a private April 2005 audiology examination conducted through his employer.  (See reference to "industrial hearing test" in March 2012 NOD).  However, the Board notes that the July 2011 VA examination report specifically refers to "Maryland CNC word list speech recognition scores," and, thus, the Veteran's contention is contradicted with respect to the VA examination on which the rating determination was based.  Consequently, the Board finds that the Veteran has not demonstrated that the July 2011 VA examination was inadequate as regards speech recognition scores.

To the extent that he may be referring to the private April 2005 audiometric testing report (conducted by "Industrial Hearing Testing") that he submitted along with his claim for benefits, the Board finds that the report of an examination conducted six years prior to the effective date of his claim is not relevant to the assessment of his current level of hearing loss disability, nor were those findings relied upon in the assignment of a disability rating.  (See February 2012 rating decision (noting that the private April 2005 audiometric findings are not adequate for rating purposes)).  As the inadequacy of the private April 2005 audiometric testing was conceded, and the findings not used in the assignment of a disability rating, the Board finds that the Veteran's contentions with respect to such rating do not support the award of a higher initial rating for his bilateral hearing loss.

As to the effect of the Veteran's hearing loss disability on his functioning, in his October 2012 substantive appeal, he asserted his belief that a noncompensable rating was not appropriate for a disability that "has affected some aspects of [his] life."  However, the Board notes that the Veteran did not assert that the audiometric findings on VA examination did not adequately reflect the degree of hearing loss that he experiences.  As noted above, the assignment of schedular ratings for hearing loss is based on the mechanical application of the rating schedule to audiometric examination findings.  In the Veteran's case, the mechanical application of the rating schedule to his audiometric findings results in the assessment of bilateral Level I hearing loss.  While the rating schedule contemplates some amount of hearing loss disability in the assignment of Level 1 hearing loss (for speech recognition scores of 92 or above, up to an average 57 decibels of puretone threshold loss), the rating schedule does not consider the hearing loss to be compensable until a greater degree of disability is shown.  Said another way, the grant of service connection is recognition, on the part of VA, that the Veteran has bilateral hearing loss, but the grant of compensation for that hearing loss, based on the rating schedule, requires hearing loss more severe than what was demonstrated on July 2011 VA examination.  

However, given the Veteran's contention, when read liberally, that the rating schedule does not adequately reflect how his particular hearing loss disability affects his functioning, and given the VA examiner's characterization of the functional effects of that hearing loss as "significant," the Board has also considered whether the Veteran is entitled to referral for consideration of a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the Veteran's hearing loss manifests in reduced hearing acuity, which is contemplated by the rating schedule.  The Board has considered the VA examiner's characterization of the effects of the Veteran's hearing loss disability on his occupational functioning as "significant," but finds that the detailed narrative description of those effects (difficulty hearing on the telephone or where there is other background noise) does not indicate symptoms that are exceptional or unusual for a hearing loss disability.  

However, even if the Veteran's symptoms were exceptional or unusual in some respect, there is no evidence of hospitalization or of marked interference with employment.  The examiner did note that the Veteran would have difficulty in certain types of work settings (such as those requiring good hearing for safety or communication in adverse hearing conditions), but there is no indication in the record that the Veteran currently works in such a setting or that his hearing loss has interfered in any way with his employment.  Furthermore, the examiner also noted that the Veteran's hearing loss would not prevent physical and sedentary employment in other work settings.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Additionally, as the Veteran has not alleged unemployability (and the medical evidence of record does not suggest that he is unemployable due to service-connected disabilities), the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the Veteran submitted a formal claim electronically on May 10, 2011.  While he submitted a copy of a private April 2005 audiometric examination during the adjudication of his claim, that record was not received by VA until June 2011, after the submission of his formal claim (and thus does not constitute an earlier, informal claim.)  The February 2012 rating decision granted service connection for bilateral hearing loss, effective May 10, 2011, the date the formal claim was received by VA.

The record shows that the first communication from the Veteran to VA seeking service connection for bilateral hearing loss was May 10, 2011, and he has made no specific contention disputing the assignment of an effective date.  Accordingly, VA is precluded from granting an effective date for this award of service connection prior to May 10, 2011, because the RO has already assigned the earliest possible effective date provided by law.  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An effective date prior to May 10, 2011, for the award of service connection for bilateral hearing loss is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


